Citation Nr: 1036243	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-23 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable evaluation for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 until 
February 1970, to include service in Vietnam, with two years and 
eight months of officer candidate training, presumably including 
periods of active duty training (ACDUTRA) and inactive duty 
training (INACDUTRA).  His awards and decorations include a 
Combat Action Ribbon.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2008, the Veteran testified at a travel Board hearing 
held before the undersigned Veterans Law Judge presided.  A 
transcript of the hearing has been associated with the Veteran's 
claims file.  

This appeal was previously before the Board in January 2009, at 
which time service connection claims for left ear hearing loss 
and tinnitus, as well as for a compensable initial rating for 
right ear hearing loss, were remanded to the RO for additional 
development.  Subsequently, the service connection claim for 
tinnitus was granted in an April 2010 rating action.  As that 
benefit has been granted in full, the claim is considered 
resolved and is no longer before the Board for appellate 
consideration.  As will be discussed herein, there has not been 
substantial compliance with the January 2009 remand instructions 
as pertains to the service connection claim for left ear hearing 
loss.  Therefore, another remand is necessary.  See Stegall v. 
West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 
104-05 (2008).  

The service connection claim for left ear hearing loss is 
inextricably intertwined with the claim on appeal involving 
entitlement to a compensable rating for right ear hearing loss, 
inasmuch as the evaluation currently assigned is based on the 
predicate that the Veteran has Level I hearing loss in the left 
(non service-connected ear).  In this regard, if service 
connection is granted the Veteran's claimed left ear hearing loss 
and greater than Level I hearing loss is shown, this may impact 
the Veteran's initial rating claim for right ear hearing loss and 
warrant a rating based on bilateral hearing loss.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other].  Accordingly, action on the Veteran's 
initial rating claim for right ear hearing loss is deferred 
pending the adjudication and disposition of the service 
connection claim for left ear hearing loss.  The Board observes 
that actions requested in conjunction with the initial rating 
claim for right ear hearing loss pursuant to the January 2009 
Board remand were fully undertaken.  

It appears that the Veteran may be raising several 
additional claims, including service connection claims 
for: PTSD, disorders of the cervical spine and low back; 
knee(s); and for a shoulder disorder.  The Board notes 
that several of the claims may already have been the 
subject of a final rating action and may require the 
presentation of new and material evidence to reopen them.  
These claims have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over the, and they are referred to the AOJ for appropriate 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Before addressing the merits of the service connection claim for 
left ear hearing loss, the Board finds that additional 
development of the evidence is required.  

As previously mentioned, the Veteran also seeks entitlement to an 
initial compensable evaluation for right ear hearing loss.  As 
evidence that may be obtained pursuant to this Remand regarding 
the Veteran's service connection claim for left ear hearing loss 
may impact the evaluation to be assigned for right ear hearing 
loss, particularly should service connection for left ear hearing 
loss be granted, the Board finds these issues to be inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  Because the 
issues are inextricably intertwined, the Board is unable to 
review the initial rating claim until the service connection 
claim for left ear hearing loss is resolved.  Id.

The January 2009 Board Remand included action paragraphs 
requesting that a VA audio examination be scheduled to include 
providing an opinion addressing whether it is at least as likely 
as not (a 50 % probability or more) that any portion of the 
Veteran's currently manifested hearing loss of the left ear may 
be causally or etiologically related to acoustic trauma sustained 
during service.  As indicated by the Board at that time, the 
question arises whether the Veteran had already developed hearing 
loss at the time of the fistula in 1991, and whether any of the 
current left ear hearing loss or tinnitus is related to the 
acoustic trauma sustained in service that is separate and apart 
from the hearing impairment caused by the fistula subsequent to 
service.

As was noted by the Board in the January 2009 Remand, it is 
conceded that the Veteran was exposed to acoustic trauma in 
service per his report and that he is considered competent to 
report such history.  Washington v. Nicholson, 19 Vet. App. 362 
(2005); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) 
(holding that lay testimony is competent to establish the 
presence of observable symptomatology); see also 38 C.F.R. § 
3.159(a)(2). 

Pursuant to the 2009 Board remand, a VA examination was conducted 
in 2009.  At that time, profound sensorineural hearing loss of 
the left ear was assessed.  However, there was no opinion offered 
as to service etiology or incurrence.  The law mandates that 
where the remand orders of the Board or the Courts are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Accordingly, the Board is essentially precluded from 
adjudicating the service connection claim for left ear hearing 
loss at this time, without assurance compliance with the Remand 
directives.  

The Board observes that the 2009 VA examiner noted that hearing 
tests dated from 1954 to 1974 were available for review, showing 
high frequency hearing loss in both ears, except for tests 
performed in the 1970's which revealed normal hearing.  The Board 
has reviewed these records and notes that the STRs contain a 
misdated record:  the "report of medical examination" dated 
October 5, 1954, must be for the year 1964, the year the Veteran 
was apparently being considered for officer candidate training.  
In any case, the examiner provided no insight as the possible 
rationale explaining these discrepancies or attempting to 
reconcile such findings, between the years 1964 through the 
present.  

Accordingly, the development requested with respect to service 
connection for left ear hearing loss remains to be performed.   
As such, a VA opinion (and possibly an examination, if necessary) 
addressing the theories of entitlement raised by the evidence 
pertaining to this claim is warranted, to include providing the 
opinion requested by the Board in the 2009 Remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for a review of 
the file by a VA audiologist to provide an 
addendum to the March 2009 examination 
report, and offer an opinion as to the 
nature, extent, onset, and etiology of 
claimed left ear hearing loss.  Specifically, 
the examiner is requested to opine whether it 
is at least as likely as not (a 50 percent 
probability or more) that any portion of the 
Veteran's current left ear hearing loss may 
be causally or etiologically relation to 
acoustic trauma during service.  A clear 
rationale for all opinions is required, to 
include a discussion of the facts and medical 
principles involved.  Copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, should be 
made available to the examiner for review in 
connection with the examination.  Should the 
examiner find it advisable to conduct a full 
examination, it is within the examiner's 
discretion to schedule such.

3.  Then readjudicate the Veteran's claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained, to include 
evaluating the Veteran's right ear hearing 
loss as bilateral, should service connection 
be granted for left ear hearing loss.  If any 
decision with respect to these claims remains 
adverse to the Veteran, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  The supplemental 
statement of the case must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
pertinent to the issues currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


